                                                                                                           JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-6348 PA (JEMx)                                          Date    July 24, 2019
 Title            5800 Harold, LLC v. Ramessu Sa Ra, et al.



 Present: The                    PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
 Honorable
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the the Court is a Notice of Removal filed by defendant Gabriel Garcia (“Defendant”) on
July 23, 2019. (Docket No. 1.) Plaintiff 5800 Harold, LLC (“Plaintiff”) filed its complaint in Los
Angeles County Superior Court alleging a single state-law claim for unlawful detainer. Defendant, who
is appearing pro se, asserts that this Court has subject matter jurisdiction on the basis of federal question
jurisdiction. (Id. ¶¶ 5-14.) See 28 U.S.C. § 1331.

        Federal courts are of limited jurisdiction, having subject matter jurisdiction only over matters
authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co. of Am.,
511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). A “strong presumption” against removal
jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992). In seeking removal, the
defendant bears the burden of proving that jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th
Cir. 1986).

         Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising under”
federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule. Caterpillar,
Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 96 L. Ed. 2d 318 (1987). Under the rule, “federal
jurisdiction exists only when a federal question is presented on the face of plaintiff’s properly pleaded
complaint.” Id. at 392. If the complaint does not specify whether a claim is based on federal or state
law, it is a claim “arising under” federal law only if it is “clear” that it raises a federal question. Duncan
v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus, plaintiff is generally the “master of the claim.”
Caterpillar, 482 U.S. at 392. There is no federal question jurisdiction simply because there is a federal
defense to the claim. Id. The only exception to this rule is where a plaintiff’s federal claim has been
disguised by “artful pleading,” such as where the only claim is a federal one or is a state claim
preempted by federal law. Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

        Here, the underlying Complaint contains a single cause of action for unlawful detainer, which
does not arise under federal law. Defendant alleges that removal is proper because Plaintiff’s actions in
attempting to evict Defendant violate the Protecting Tenants at Foreclosure Act (the “PTFA”) and that
Plaintiff’s unlawful detainer action is an artfully pleaded action that is in fact for violation of the PTFA.
(See Notice of Removal ¶¶ 5-14.) However, the PTFA does not create a private right of action; rather, it

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                        JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-6348 PA (JEMx)                                         Date    July 24, 2019
 Title          5800 Harold, LLC v. Ramessu Sa Ra, et al.

provides a defense to state law unlawful detainer actions. See Logan v. U.S. Bank Nat’l Ass’n, 722 F.3d
1163, 1165 (9th Cir. 2013) (affirming dismissal of complaint because the PTFA “does not create a
private right of action allowing [plaintiff] to enforce its requirements”). Neither a federal defense nor a
federal counterclaim forms a basis for removal. See Caterpillar, 482 U.S. at 392; see also Vaden v.
Discover Bank, 556 U.S. 49, 59-62, 129 S. Ct. 1262, 173 L. Ed. 2d 206 (2009) (“Under the longstanding
well-pleaded complaint rule, . . . a suit ‘arises under’ federal law ‘only when the plaintiff’s statement of
his own cause of action shows that it is based upon [federal law].’” (quoting Louisville & Nashville
R.R. Co. v. Mottley, 211 U.S. 149, 152, 29 S. Ct. 42, 53 L. Ed. 126 (1908))). Defendant therefore has
failed to invoke this Court’s federal question jurisdiction.

         For the foregoing reasons, Defendant has failed to meet his burden to demonstrate that federal
subject matter jurisdiction exists over this action. Because the Court lacks subject matter jurisdiction,
this action is hereby remanded to Los Angeles County Superior Court, Case No. 19STUD03697. See 28
U.S.C. § 1447(c). Defendant’s Request to Proceed In Forma Pauperis (Docket No. 3) is denied as moot.

          IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 2
